Exhibit 10.1

THIRD AMENDMENT TO

PURCHASE, SALE AND SERVICING TRANSFER AGREEMENT

    This THIRD AMENDMENT TO PURCHASE, SALE AND SERVICING TRANSFER AGREEMENT,
dated as of June 1, 2005 (this "Amendment") is made and entered into as of May
1, 2006, by and among Federated Department Stores, Inc., a Delaware corporation
("FDS"), FDS Bank, a federally-chartered stock savings bank ("FDS Bank"),
Federated Corporate Services, Inc., an Ohio corporation (as successor in
interest to Prime II Receivables Corporation, a Delaware corporation) ("FCS"),
Macy's Department Stores, Inc., an Ohio corporation and a wholly-owned
subsidiary of FDS ("Macy's"), Bloomingdale's, Inc., an Ohio corporation and a
wholly-owned subsidiary of FDS ("Bloomingdale's" and collectively with FDS, FDS
Bank, FCS and Macy's, the "FDS Parties"), and Citibank, N.A., a national banking
association (the "Purchaser").



    WHEREAS, the FDS Parties and Purchaser are parties to that certain Purchase,
Sale and Servicing Transfer Agreement dated as of June 1, 2005, as amended by
the letter agreement (the "First Amendment") dated August 22, 2005 (the
"Purchase Agreement"), and as further amended by the Second Amendment to
Purchase, Sale and Servicing Transfer Agreement (the "Second Amendment") dated
October 24, 2005;

    WHEREAS, the parties hereto desire to amend the Purchase Agreement in
accordance with Section 13.4 of the Purchase Agreement.

    NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

        1. Defined Terms.

Capitalized terms used without definition in this Amendment have the meanings
assigned to them in the Purchase Agreement.



        2. Amendment of Section 1.1.



            (a) The following definition is hereby added to Section 1.1 of the
Purchase Agreement immediately before the defined term "Constituent Documents":

"Commercial Accounts" means any Credit Card Account that was not issued to a
natural person primarily for personal, family or household purposes.

             (b) The definition of "GE/Macy's Account" in Section 1.1 of the
Purchase Agreement is hereby amended by replacing such definition in its
entirety with the following definition:

"GE/Macy's Account" means a Credit Card Account owned by GE Bank or one of its
Affiliates as of the Second Cut-Off Time and governed by the GE/Macy's Program
Agreement that exists as of the Second Cut-Off Time, other than (i) a May
Account, (ii) any Employee Account, and (iii) any Credit Card Account that, as
of the Second Cut-Off Time, has been (or should have been) charged off in
accordance with the standard policies and procedures of GE Bank as in effect as
of the date of this Agreement and (iv) any Commercial Account owned by GE Bank
or one of its Affiliates.

        3. Amendment to Article VI.

The following covenant is hereby added immediately after Section 6.18 of the
Purchase Agreement:



"SECTION 6.19. Commercial Accounts. The parties shall work together in good
faith to arrive at mutually agreeable arrangements designed to ensure that (i)
Commercial Accounts are not intentionally included in the Accounts sold to
Purchaser at any future closing pursuant to this Agreement and (ii) any
Commercial Accounts that are or have been sold to Purchaser pursuant to this
Agreement can be identified and repurchased (on mutually agreeable terms and
conditions) by FDS Bank or an affiliate thereof designated by FDS Bank. For the
avoidance of doubt, the parties acknowledge and agree that the implementation of
such arrangements shall not be a condition of any closing hereunder but that no
such closing shall in any way diminish the parties' obligations to work together
pursuant to this Section."



        4. Capacity; Authorization; Validity.

            (a) FDS hereby represents and warrants to Purchaser as of the date
hereof as follows:

                (i) Each of the FDS Parties has all necessary corporate or
similar power and authority to (A) execute and enter into this Amendment and (B)
perform the obligations required of such FDS Parties hereunder and the other
documents, instruments and agreements to be executed and delivered by such FDS
Parties pursuant hereto.

                (ii) The execution and delivery by the FDS Parties of this
Amendment and all documents, instruments and agreements executed and delivered
by the FDS Parties pursuant hereto, and the consummation by the FDS Parties of
the transactions specified herein, have been duly and validly authorized and
approved by all necessary corporate or similar actions of the FDS Parties.

                (iii) This Amendment (A) has been duly executed and delivered by
the FDS Parties, (B) constitutes the valid and legally binding obligation of the
FDS Parties, and (C) is enforceable against the FDS Parties in accordance with
its terms (subject to applicable bankruptcy, insolvency, reorganization,
receivership or other laws affecting the rights of creditors generally and by
general equity principles including those respecting the availability of
specific performance).

            (b) Purchaser hereby represents and warrants to the FDS Parties as
of the date hereof:

                (i) Purchaser has all necessary corporate or similar power and
authority to (A) execute and enter into this Amendment and (B) perform the
obligations required of it hereunder and the other documents, instruments and
agreements to be executed and delivered by Purchaser pursuant hereto.

                (ii) The execution and delivery by Purchaser of this Amendment
and all documents, instruments and agreements executed and delivered by
Purchaser pursuant hereto, and the consummation by Purchaser of the transactions
specified herein, has been duly and validly authorized and approved by all
necessary corporate or similar actions of Purchaser.

                (iii) This Amendment (A) has been duly executed and delivered by
Purchaser, (B) constitutes the valid and legally binding obligation of Purchaser
and (C) is enforceable against Purchaser in accordance with its terms (subject
to applicable bankruptcy, insolvency, reorganization, receivership or other laws
affecting the rights of creditors generally and by general equity principles
including those respecting the availability of specific performance).

        5. Effect of Amendment.

This Amendment is hereby incorporated into and made a part of the Purchase
Agreement. Except as amended by this Amendment, all terms and provisions of the
Purchase Agreement shall continue and remain in full force and effect and
binding upon the parties thereto.



        6. Binding Effect.

This Amendment shall be binding in all respects and inure to the benefit of the
successors and permitted assigns of the parties hereto.



        7. Governing Law.

This Amendment and all rights and obligations hereunder, including matters of
construction, validity and performance, shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
to be performed within such State and applicable federal law.



        8.

Counterparts/Facsimiles. This Amendment may be executed in any number of
counterparts, all of which together shall constitute one and the same
instrument, but in making proof of this Amendment, it shall not be necessary to
produce or account for more than one such counterpart. Any facsimile of an
executed counterpart shall be deemed an original.



    IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to
be duly executed as of the date first above written.

 

CITIBANK, N.A.

     

By:  /s/ Steven J. Freiberg

 

   Name:  Steven J. Freiberg

 

   Title:  Executive Vice President

         

FEDERATED DEPARTMENT STORES, INC.

     

By: /s/ Bradley R. Mays

 

   Name: Bradley R. Mays

 

   Title: Vice President

         

FDS BANK

     

By: /s/ Teresa Huxel

 

   Name: Teresa Huxel

 

   Title: President

         

FEDERATED CORPORATE SERVICES, INC.

     

By: /s/ Bradley R. Mays

 

   Name: Bradley R. Mays

 

   Title: Vice President

         

MACY'S DEPARTMENT STORES, INC.

     

By: /s/ Bradley R. Mays

 

   Name: Bradley R. Mays

 

   Title: Vice President

         

BLOOMINGDALES, INC.

     

By: /s/ Bradley R. Mays

 

   Name: Bradley R. Mays

 

   Title: Vice President